Petition unanimously dismissed, without costs, for failure to file timely. Memorandum: Petitioner’s motion to extend its time within which to seek review in this court (Executive Law, § 298) is denied. Had we reached the merits, we would have found that there is substantial evidence in the record to support the determination of the State Division of Human Rights. (Application pursuant to section 298 of the Executive Law, to reverse order dismissing complaint.) Present.-r- Marsh, P. J., Moule, Cardamone, Mahoney and 'Goldman, JJ.